United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1304
Issued: November 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 30, 2012 appellant, through her representative, filed a timely appeal from a
January 10, 2012 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a bilateral carpal tunnel condition in the
performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 31, 2011 appellant, then a 44-year-old medical support assistant, filed a Form
CA-1 claim for benefits based on traumatic injury, alleging that she experienced pain and
numbness in both hands due to prolonged use of clerical equipment on November 1, 2010.
By letter dated February 8, 2011, OWCP advised appellant that it required additional
factual and medical evidence in support of her claim. It requested a comprehensive medical
report from a physician. OWCP also informed appellant that the claim would be more
appropriately adjudicated as one based on an occupational condition.
In a report dated March 1, 2011, Dr. Christopher C. Schmidt, a Board-certified hand
surgeon, diagnosed bilateral carpal tunnel syndrome. He stated that appellant had experienced
pain, numbness and tingling in both hands for about four months, with greater pain on the right
side; she also experienced numbness while typing for long periods. On examination,
Dr. Schmidt found that she had a positive median nerve compression test and a positive Phalen’s
test. He administered x-rays of the right and left wrist, which showed no fracture or dislocation.
In a statement received by OWCP on March 8, 2011, appellant noted that she worked as a
medical support assistant and typed for about eight hours a day. She noted that she was typing
when she started having bilateral hand and arm pain. Appellant detailed her job duties, which
included processing travel claims by computer; eligibility for patient travel; signing paperwork;
explaining the travel claims process to patients; answering telephone calls; and assisting in other
departments preregistering patients for appointments; as well as completing admissions,
discharges and transfers.
By decision dated March 18, 2011, OWCP denied the claim. It found that appellant
failed to submit sufficient medical evidence to establish that her claimed condition was related to
factors of employment.
By letter dated April 5, 2011, appellant’s attorney requested an oral hearing, which was
held on July 12, 2011. Appellant did not submit any new medical evidence.
By decision dated September 28, 2011, OWCP’s hearing representative affirmed the
March 18, 2011 decision.2
On October 7, 2011 counsel requested reconsideration and submitted a September 13,
2011 report by Dr. Schmidt, who reiterated his diagnosis of bilateral carpal tunnel syndrome.
Dr. Schmidt stated that appellant had experienced pain, numbness and tingling in her fingertips
for a year which she considered work related. Appellant related that her job required nonstop
typing for eight hours, aside from two 15-minute breaks and one 30-minute lunch break, which
she believed was the cause of her numbness and tingling. Dr. Schmidt concluded that her
condition was work related.

2

OWCP’s hearing representative found that the claim was for occupational disease, not a traumatic injury
occurring during one shift.

2

By decision dated January 10, 2012, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence.6
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed bilateral carpal tunnel and hand
tendinitis conditions and her federal employment. This burden includes providing medical
evidence from a physician who concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.7
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence relating to her
claimed bilateral carpal tunnel condition as causally related to factors of her employment. For
this reason, appellant has not discharged her burden of proof to establish her claim.
Appellant submitted reports from Dr. Schmidt, who related findings of pain and
numbness on examination and diagnosed bilateral carpal tunnel syndrome. Dr. Schmidt did not,
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

however, provide a probative, rationalized medical opinion, based upon an accurate employment
history, that the diagnosed condition was causally related to employment factors. He opined that
appellant had bilateral carpal tunnel syndrome in his March 1 and September 13, 2011 reports
and indicated that she experienced numbness which she believed was caused by her nonstop
typing at work. Dr. Schmidt’s history regarding her employment duties related that she
performed typing “nonstop” except for her break and lunch periods. Appellant’s own description
of her work duties, however, related that she performed a variety of duties, some of which
involved data entry, but also involved telephone work and personal verbal interaction with
patients to explain the travel claims process, as well as registration of new VA patients.
Dr. Schmidt did not sufficiently describe her job duties or explain the medical process through
which such duties would have been competent to cause the claimed condition.8
Dr. Schmidt’s opinion is of limited probative value as it does not contain any medical
rationale explaining how appellant’s job duties physiologically caused the diagnosed condition
of bilateral carpal tunnel syndrome. His reports thus did not constitute adequate medical
evidence to establish that her claimed condition was causally related to her employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her conditions were caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her bilateral carpal tunnel condition was causally related to her employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing that
her bilateral carpal tunnel condition was sustained in the performance of duty.

8

William C. Thomas, 45 ECAB 591 (1994).

9

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

